United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3006
                         ___________________________

                              United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                      James Thomas Trice, also known as Jay,

                       lllllllllllllllllllll Defendant - Appellant.
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: March 26, 2014
                               Filed: April 29, 2014
                                   [Unpublished]
                                  ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      James Trice directly appeals after he pleaded guilty to a drug-conspiracy charge
and the district court1 varied downward to impose a sentence below the calculated

      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
Guidelines range. Counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is substantively
unreasonable.

       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Trice. See United States v. Franik, 687 F.3d 988, 990 (8th
Cir. 2012) (where defendant does not raise procedural error, court bypasses review
and only reviews substantive reasonableness of sentence for abuse of discretion); see
also United States v. Lazarski, 560 F.3d 731, 733 (8th Cir. 2009) (where district court
varied downward from Guidelines range, it was “nearly inconceivable” that court
abused its discretion in not varying downward further).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of the
district court, and we grant counsel’s motion to withdraw, subject to counsel
informing Trice about procedures for seeking rehearing or filing a petition for
certiorari.
                      ______________________________




                                         -2-